UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6131



SAMUEL WHALEY; WILLIAM BLACK; ROBERT CHADWICK;
IVAN TURNER; ROBERT REPOVICH,

                                          Plaintiffs - Appellants,

          versus

EARL BESHEARS, Warden; BISHOP ROBINSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3965-S)


Submitted:   May 16, 1996                   Decided:   June 5, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Samuel Whaley, William Black, Robert Chadwick, Ivan Turner, Robert
Repovich, Appellants Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying re-

lief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Whaley v. Beshears, No. CA-95-3965-S (D. Md. Jan. 4, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2